October 22, 2010


Mr. Daniel L. Geyser
Asst. Solicitor General
Office of the Attorney General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Lance Eric Caughfield
Kelsoe, Anderson, Khoury & Clark, P.C.
5220 Spring Valley Road, Suite 500
Dallas, TX 75254

RE:   Case Number:  08-0215
      Court of Appeals Number:  05-07-00499-CV
      Trial Court Number:  04-07439

Style:      UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER AT DALLAS
      v.
      THE ESTATE OF IRENE ESTHER ARANCIBIA BY ITS BENEFICIARY VICTOR HUGO
      VASQUEZ-ARANCIBIA, VICTOR HUGO VASQUEZ-ARANCIBIA, INDIVIDUALLY, AND
      CECILIA VASQUEZ-ARANCIBIA, INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas issued opinions  and judgment in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinions  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like  the   opinions   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Mr. Todd K.       |
|   |Sellars           |